Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 1 of 14 PagelD #: 444

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

JASON BOUDREAU,
Plaintiff,

Y.

CENTRAL FALLS DETENTION
FACILITY CORP.; WARDEN DANIEL
MARTIN; INVESTIGATOR DAVID
TOMASSO; CORRECTIONAL
OFFICER CARTER; CRYSTAL
CANIGLIA; KRISTEN DAMASO; and
CORRECTIONAL OFFICER DAVIS,
Defendants.

C.A. No, 20°3824-JJM-LDA

 

ORDER

Jason Boudreau alleges several constitutional and state law violations in his
12-count Amended Complaint against the Central Falls Detention Facility (“Wyatt”)
and several individual employees (collectively “Defendants”). ECF No. 10. He is
currently detained pre-sentencing at Wyatt. Defendants move to dismiss Counts 1
and 3 through 12.
FACTS

In evaluating Defendants’ motion to dismiss, the Court reviews the plausible

facts in Mr. Boudreau’s Amended Complaint in the light most favorable to him.

 

1 Mr. Boudreau has eleven civil cases pending. ECF No. 13 at 5. He has filed
six civil cases in this Court, 13-cv-388-WES-LDA, 18-cv-577-ML-LDA, 16-cv-649-
WES-LDA, 17-cv-801-WES-PAS, 17-cv-90-WES-LDA, and this case, 20-cv-324-JJM-
LDA. He filed his other civil cases in Rhode Island state court and federal court in
Connecticut.

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 2 of 14 PagelD #: 445

incident #1—Injured ankle and medical malpractice: My. Boudreau alleges that
he fell in the prison’s recreation yard and injured his ankle and leg. Wyatt personnel
treated him with Motrin and ice. Over the ensuing days, his foot and lower leg
became more and more black and Wyatt provided no further medical care. After ten
days, Wyatt x-rayed his foot, revealing that Mr. Boudreau had a broken ankle and
fibula. Wyatt sent him to the hospital where they ordered him a boot, crutches, and
compression stockings.

Mr. Boudreau alleges that, because of Wyatt's medical negligence, he suffered
from ten days of unnecessary pain resulting from having to climb fifteen stairs to the
top tier of his pod and having to climb up to the top bunk.

Incident #2—-lockdown_and retaliation’ My. Boudreau lived in A-dorm at
Wyatt, which consists of two separate rooms. One room is a bunk room, and the other
is a day room with bathroom facilities. During a lockdown, Wyatt restricted
Mr. Boudreau to the bunk room portion of A-rdorm. Mr. Boudreau complained that
he could not obtain water or use the bathroom, Warden Martin interceded and
explained that detainees could use the bathroom and he placed a water jug inside the
dorm room.

Mr. Boudreau filed a grievance. He alleges that after he filed his grievance a
correctional officer told him that he had been disrespectful to a correctional officer
and that if he had any other issues, he would be fired from his unit pod worker
position. Mr. Boudreau then filed another grievance and Defendant Crystal Caniglia

fired him in retaliation. Mr. Boudreau appealed the firing and Wyatt reinstated him

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 3 of 14 PagelD #: 446

to his prior job. Warden Martin told Mr. Boudreau that “if there were any other
incidents ... he would be transferred to another facility ...” ECF No. 10 $99.

incident #3—state court hearings: Mr, Boudreau alleges that Wyatt twice failed
to tell him he had state court video hearings, causing him to miss them. As a result
of his absence, the court passed on the motion.

Incident #4-seized legal materials' Myr, Boudreau alleges that Wyatt seized
digital legal materials (thumb drives and CDs) from him and refused to return them
to him for two months. Instead, he alleges, Wyatt turned them over to the United
States Marshals.

PROCEDURE

Mr. Boudreau filed a First Amended Complaint. /d, Defendants move és
dismiss all but Count II of the Amended Complaint. ECF No. 13.2. Mr. Boudreau
filed an objection and a sur-reply. ECF Nos. 16, 20. Wyatt also replied. ECF No. 18.
STANDARD OF REVIEW

To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6),
Plaintiff must present facts that make his claim plausible on its face. See Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). To swat a plausible claim, a complaint
need not detail factual allegations, but must recite enough facts at least to “raise a

right to relief above the speculative level....” /d. at 555. A pleading that offers “labels

 

2 Two other Wyatt detainees involved in the A-dorm lockdown incident also
filed lawsuits—Grossman v. Donald W. Wyatt Detention Facility, 20-cv-048-JJM-LDA
and Pennell y, Martin, 20-cv-116-JJM-LDA. In both cases, the Court determined that
the retaliation claim was viable, so Defendants in this case “at this stage of the
proceedings ... do not move to dismiss count [II].” ECF No. 18 at 8.

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 4 of 14 PagelD #: 447

and conclusions” or “a formulative recitation of the elements of a cause of action” will
not suffice. Ashcroft v. Igbal, 556 U.S, 662, 678 (2009), Nor does a complaint suffice
if it tenders “naked —_ assertionIs] devoid of further factual
enhancement.” /d. (quoting Twombly, 550 U.S. at 557).

ANALYSIS

Count I (Medical Malpractice)

Defendants claim that Mr. Boudreau fails to assert any injury that arises from
the alleged medical malpractice. They argue that the ten-day delay between his
injury and the x-ray did not cause Mr. Boudreaw’s pain, but it was the injury itself—
an injury that Mr. Boudreau caused through his own actions.

Mer. Boudreau counters that Defendants’ negligence im failing to diagnose his
broken ankle and fibula and in failing to properly treat him caused him ten days of
pain and suffering. During that ten days, Defendants also did not give him a lower
tier cell or a lower bunk, which also caused his pain and led to damages. Because
Mr. Boudreau has alleged sufficient plausible facts to state a valid claim against
Defendants for medical negligence—duty, breach,? proximate case, damages—the
Court DENIES Defendants’ Motion to Dismiss Count 1.

Count 3 (6th Amendment Right to a Fair Trial)

 

3 While Mr. Boudreau does not explicitly plead this element, the Court implies
it given a more liberal standard of review granted to a pro se filer. That said, it will
be incumbent on Mr. Boudreau to prove standard of care and breach by expert
testimony at the dispositive motion or trial stage of this litigation.

4 Mr. Boudreau invoked the 5th Amendment in Count 3 of his Amended
Complaint but clarified in his opposition to Defendants’ Motion to Dismiss that he
meant the 6th Amendment, not the 5th Amendment. ECF No. 16 at 3-4.

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 5 of 14 PagelD #: 448

Mr. Boudreau alleges that Defendants “provideld] false information regarding
the Plaintift to the U.S. Marshals and/or U.S. Attorney's office in Dec. 2019.” ECF
No. 10 §{] 214-15. He claims they did this “in retaliation for Plaintiffs filing of a
grievance(s).” Jd. J 2 16. This caused Wyatt to deny Mr. Boudreau his “right to a fair
trial [as] mandated by the Due Process clause....” Jd. § 217.

Defendants counter by first arguing that to prove a fair trial violation based on
fabrication of information, Mr. Boudreau must “prove by a preponderance of the
evidence that the officer created false information, the officer forwarded the false
information to prosecutors, and the false information was likely to influence a jury’s
decision.” Garnett v. Undercover Officer C0039, 838 F.3d 265, 279-80 (2d Cir. 2016).
They then point out that Mr. Boudreau fails to state “what specific false information
may have been provided or how that information did adversely affect Mr. Boudreau’s
criminal case.” ECF No, 13 at 9.

Here, Mr, Boudreau fails to satisfy the 7womb/ey pleading requirements
because he neither pleads plausible facts that would support what false information
was allegedly given nor states what prejudice may have resulted. While
Mr. Boudreau claims that he need not provide exact details underlying his claim, the
Amended Complaint does not even hint at any plausible facts that would show that
Defendants conveyed false information in support of a 6th Amendment claim. The

Court GRANTS the Defendants’ Motion to Dismiss Count 3.

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 6 of 14 PagelD #: 449

Count 4 (Equal Protection Clause—14th Amendment)

Mr. Boudreau claims that Defendants violated his rights to equal protection
by seizing his legal materials “for an impermissible reason, which was because the
Plaintiff had filed grievances and threatened suit.” ECF No, 16 at 5. But in order
“[tlo state a § 1983 claim based on violations of the Equal Protection Clause, a
plaintiff ‘must allege facts plausibly demonstrating that compared with others
similarly situated,’ the plaintiff was ‘selectively treated...based on impermissible
considerations such as race, religion, intent to inhibit or punish the exercise of
constitutional rights, or malicious or bad faith intent to injure a person.” Doe v, City
of Pawtucket, 874 F, Supp. 3d 188, 199 (D.R.I. 2019) (quoting Mulero-Carrillo v.
Homdn-Herndndez, 790 F.3d 99, 105-06 (1st Cir. 2015).

The problem with Mr. Boudreau’s equal protection claim is that he does not
allege and cannot point to anyone who was similarly situated and treated differently,
e.g.,a detainee that had filed a grievance such as his but was not subject to retaliation
based on his protected class, Mr. Boudreau essentially has rehashed his retaliation
claim as an Equal Protection Clause claim. Because the Court has recognized that
Mr. Boudreau has alleged a plausible claim for retaliation (Count 2), the Court

GRANTS Defendants’ Motion to Dismiss Count 4.

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 7 of 14 PagelD #: 450

Count & (Privacy Invasion)

In Count 5, Mr, Boudreau alleges a violation of his statutory right to privacy
under Rhode Island General Laws, § 9-1-28.1. That statute provides in short that
every person has a right to privacy including “(1) [tlhe right to be secure from
unreasonable intrusion upon one’s physical solitude or seclusion; (2) [t]he right to be
secure from an appropriation of one’s name or likeness; (8) [tlhe right to be secure
from unreasonable publicity given to one’s private life; and (4) [tlhe right to be secure
from publicity that reasonably places another in a false light before the public.” RI.
Gen. Laws § 9-1-28.1(a). Section b provides damages under the statute.

Mr, Boudreau alleges that Defendants violated this statute by “assessing,
veading, and searching [his] legal mail and materials located on [his] flash drives and
CD’s that he received from his attorneys...” ECF No. 10 { 229. Upon review of the
statute, the Court finds that the only section possibly applicable to his allegations is
subsection (3), which requires that he “show (1) ‘publication’ (2) of a ‘private fact’ (3)
that the ‘fact which has been made public lis] one which would be offensive or
objectionable to a reasonable [person] of ordinary sensibilities, and (4) damages.”
Pontbriand v. Sundlun, 699 A.2d 856, 864 (R.I. 1997) (quoting R.I. Gen. Laws §§ 9-1-
28.1(a)(3)(A)G@)-Gi) and § 9-1-28.1(b)), Mr. Boudreau failed in his pleadings to
plausibly allege any private fact that was allegedly published or otherwise made
public and would be offensive or objectionable to a reasonable person. He also does
not plausibly allege any damages that resulted from any alleged publication.

The Court GRANTS Defendants’ Motion to Dismiss on Count 5.

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 8 of 14 PagelID #: 451

Counts 6 & 7 (Cyber Privacy Invasion)

Mr. Boudreau alleges that Defendants violated two state criminal statutes, R.71.
Gen. Laws § 11-52-3 and § 11°52-4.1,5 when they “accessed, intentionally, without
authorization ... the computer data stored on the Plaintiffs digital legal materials. .
. ECF No. 10 9 258. But he does not allege any injury resulting from any alleged
cyber invasion. This allegation is required under R.I. Gen. Laws § 11°52-6(a), which
creates a private right of action for violations of these statutes, stating that “lalny
person injured as a result of a violation of this chapter may bring a civil action. . .”.
Because Mr. Boudreau does not allege any injury resulting from Defendants’ alleged
cyber privacy invasion, these claims fail. The Court GRANTS Defendants’ Motion to
Dismiss on Counts 6 and 7,

Count 8 (Miscellaneous Constitutional Violations)

While Defendants claim that Count 8 is a hodgepodge of unfocused allegations,
My. Boudreau asserts that it concerns Defendants’ search and confiscation of his legal
correspondence in violation of the First and Sixth Amendments to the United States
Constitution, and denial of his right to attend his state court video hearings. He
asserts that these actions violated the attorney-client privilege and access to the
courts. ECF No. 20 at 4.

First, Mr. Boudreau alleges that Defendants potentially violated the First,

Sixth, and Fourteenth Amendments when they confiscated his legal materials.

 

5 These two sections involve felony charges for access to and copying of
another’s computer for fraudulent purposes.

8

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 9 of 14 PagelD #: 452

Pretrial detainees have a First Amendment right to send and receive mail while
detained, with reasonable limitations allowed for legitimate penological interests.
Thornburgh v. Abbott, 490 U.S. 401, 407 (1989), Moreover, legal mail to and from a
detainee’s attorney carries special protections under the First and Sixth
Amendments—pointedly that officials cannot read legal mail and cannot open it
unless the detainee is present. See Wolffv. McDonnell, 418 U.S. 539, 575-76 (1974).

Turning now to the Amended Complaint, a review of Mr. Boudreav’s actual
allegations is required. He alleges that Defendants seized legal materials related to
his cases, including USB flash drives and CDs sent by his attorney, the courts, and
the U.S. Attorney’s Office. ECF No. 10 /{[ 122, 131-34, 136, 143, 146. He also alleges
that the CDs and flash drives were password protected and he refused to supply the
passwords. /d. | 134, 146. Mr. Boudreau alleges that his refusal to give Defendants
the passwords led to adverse action in his pending cases. /d § 150. He also alleges
that Defendants read his legal mail and materials without his consent and interfered
with his outgoing mail, /d. J 151, 153, 167, 171.

Mr. Boudreau cannot allege that Defendants read his legal documents and at
the same time allege that they were password protected and he did not give them
access. Superficial allegations that Defendants read his legal materials and
correspondence do not pass the plausibility test. Jgbal, 556 U.S. at 678 (“a complaint
[does not] suffice if it tenders ‘naked assertionis]’ devoid of ‘further factual

enhancement.”) (citing Twombly, 550 U.S. at 557). Without plausible facts to show

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 10 of 14 PagelD #: 453

that the legal materials were read by anyone other than Mr. Boudreau, his First and
Sixth Amendment claims fail.

Second, Mr. Boudreau alleges that Defendants failed to notify him of a
scheduled state court hearing on his motion to dismiss a criminal case and seized his
legal materials harming his cases and causing him to “sufferl] adverse action by the
court.” ECF No. 10 { 110-20. He admits, however, that Defendants returned the
materials to him the next month. ECF No. 16 at 15.

For this claim to be actionable, Mr. Boudreau “must show actual injury in order
to demonstrate a violation of the right of access to the courts.”
Boivin v. Black, 225 F.3d 36, 48 (1st Cir. 2000) (citing Lewis v. Casey, 518 U.S. 343,
349 (1996)). Mr. Boudreaw’s claim fails because he does not plausibly allege actual
prejudice to his state court criminal case. The state court did pass his motion to
dismiss, but Mr. Boudreau had all his legal materials the next month and could have
refiled his motion. He does not allege that the one-month delay caused him any harm
or prevented him from doing so. The Court GRANTS Defendants’ Motion to Dismiss
Count 8,

Count 9 (Intentional Infliction of Emotional Distress)

To succeed on a claim for intentional infliction of emotional distress a plaintiff
must prove that: “(1) the conduct must be intentional or in reckless disregard of the
probability of causing emotional distress, (2) the conduct must be extreme and
outrageous, (3) there must be a causal connection between the wrongful conduct and

the emotional distress, and (4) the emotional distress in question must be severe.”

10

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 11 of 14 PagelD #: 454

Swerdlick v. Koch, 721 A.2d 849, 862 (RI. 1998) (quoting Champlin v. Washington
Trust Co. of Westerly, 478 A.2d 985, 989 (R.I. 1984)). “Liability has been found only
where the conduct has been so outrageous in character, and so extreme in degree, as
to go beyond all possible bounds of decency, and to be regarded as atrocious, and
utterly intolerable in a civilized community.” Swerdlick, 721 A.2d at 863 (quoting
Restatement (Second) Torts, § 46 emt. d, at 73).

Mr, Boudreau claims that Defendants caused him “anxiety” when they refused
to give him access to his legal materials and caused him to miss his court hearing.
ECF No. 10 {{ 336-37. Even taken in his favor, these allegations alone cannot be
characterized as so extreme in degree as to meet the pleading standard for an
intentional infliction of emotional distress claim. Moreover, Mr. Boudreau’s
conclusory allegation that Defendants’ actions caused him “anxiety” is not sufficient
to support a claim requiring severe emotional distress. The Court GRANTS
Defendants’ Motion to Dismiss Count 9.

Count 10 (extortion and Blackmail)

Mr. Boudreau brings this claim under R.I. Gen. Laws § 11-42-2. “[Tlhe crime
of extortion consists of two basic elements: a verbal threat to place a victim in peril of
bodily harm or of harm to his property, accompanied by an intent to compel the victim
to do an act against his will.” State v. Sabitoni, 434 A.2d 1339, 1842 (R.I. 1981). In
applying this statute, “the focus should be on a defendant and his or her subjective

intent as demonstrated by his or her conduct and by the words he or she used; how

ll

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 12 of 14 PagelD #: 455

the incident would be perceived by a reasonable person is not a relevant factor to the
crime of extortion.” State v. Price, 706 A.2d 929, 933 (R.I. 1998).

Mr. Boudreau has not satisfied the first element of an extortion claim, a threat
to place a victim in peril of bodily harm or harm to property. He asserts that
Defendants’ “threats to (1) issue a disciplinary ticket to the Plaintiff; (2) place the
plaintiff in segregation housing; refuse to return Plaintiffs attorney legal
correspondence, unless the Plaintiff gave the Defendants the password . . .”
constitutes the crime of extortion and blackmail. ECF No, 16 at 14; see a/so ECF
No. 10 Jf 341-44. An alleged threat to bring a disciplinary action is not a threat to
do bodily harm and neither does a threat to “withhold” a flash drive cause harm to
Mr. Boudreau’s property. Jd. Moreover, Mr, Boudreau has failed to allege that
Defendant David Tomasso possessed the subjective intent to compel Mr. Boudreau to
act against his will in support of the second element. The Court GRANTS
Defendants’ Motion to Dismiss Count 10.

Count 11 (Conversion)

Mr. Boudreau’s conversion claim is unsupportable in this context. “[T]he
gravamen of an action for conversion lies in the defendant's taking the plaintiffs
personalty without consent and exercising dominion over it inconsistent with the
plaintiffs right to possession.” Fuscellaro v. Indus, Nat? Corp., 368 A.2d 1227, 1230

(1977). A detainee is not entitled to an expectation of privacy for items maintained

within his cell so he cannot allege sufficient plausible facts to support it. As a result,

LZ

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 13 of 14 PagelD #: 456

Mr. Boudreauw’s conversion claim must be dismissed. The Court GRANTS
Defendants’ Motion to Dismiss Count 11.

Count 12 (Supervisory Liability)

Mr. Boudreau alleges that Defendant Martin is liable under the concept of
supervisory liability because he was “aware of Defendant Caniglia’s retaliatory
conduct... including but not limited to, terminating the Plaintiff from his unit
worker pod position on December 11, 2019.” ECF No. 10 { 368. “Supervisory liability
under 42 U.S.C. § 1983 cannot be predicated on the doctrine of respondeat superior.”
Sanchez v. Alvarado, 101 F.3d 223, 227 (st Cir. 1996) (citing Gutierrez-Rodriguez v.
Cartagena, 882 F.2d 553, 562 (ist Cir. 1989)). There must be an aifiemative link
between the supervisor’s action or inaction and the subordinate’s behavior. /d. This
link “contemplates proof that the supervisor’s conduct led inexorably to the
constitutional violation.” Hegarty v. Somerset Cty., 53 F.3d 1367, 1880 (st Cir.
1996).

There is no affirmative link alleged here. In fact, Mr. Boudreau’s arguments
here are undercut by his own allegation that Defendants reinstated him to his
position with back pay after Warden Martin granted his appeal. ECF No. 10 { 93.
Any suggestion that there is a link between Ms. Caniglia’s alleged retaliatory conduct
and Mr. Martin’s acts as her supervisor is unfounded. The remaining supervisory
liability allegations center on the confiscation of legal materials. The Court concludes

that these allegations either do not amount to a constitutional violation or do not

13

 
Case 1:20-cv-00324-JJM-LDA Document 22 Filed 10/14/20 Page 14 of 14 PagelD #: 457

amount to a cognizable claim. The Court GRANTS Defendants’ Motion to Dismiss
Count 12.
CONCLUSION

The Court GRANTS IN PART AND DENIES IN PART Defendants’ Motion to
Partially Dismiss. ECF No. 13. The Court dismisses Counts 3 through 12. The Court

does not dismiss Counts 1 and 2.

IT ‘h ORDER
John J. McConnell, JY,
Chief Judge

United States District Court

October 14, 2020

14

 
